 In the Matter of ALUMINUM CGDIPANY OF AMERICA, EMPLOYERandPATTERN MAKERS' LEAGUE OF NORTH AMERICA, PITTSBURGH ASSO-CIATION, AFL, PETITIONERCase No. 6-R-1654.Decided March 2, 1948Mr. Adrian C. Smith,of Pittsburgh, Pa., for the Employer.Mr. George Q. Lynch,of Washington, D. C., for the Petitioner.Mr. Frank Donner,ofWashington, D. C., andMr. Phillip M. Cur-ran,of Pittsburgh, Pa., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Pitts-burgh, Pennsylvania, on July 24, 1947, before Ramey Donovan, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERAluminum Company of America, a Pennsylvania corporation, isengaged in the mining, reduction and manufacturing, and fabricatingof aluminum.The Employer operates numerous plants throughoutthe United States ; only the New Kensington Works 2 is involved inthis proceeding.During the past year, the Employer purchased foruse at its New Kensington Plant raw materials valued in excess of$5,000,000, of which approximately 90 percent was shipped frompoints outside the Commonwealth of Pennsylvania.During the sameperiod, products produced at this plant were valued in excess of$10,000,000, of which 60 percent was shipped to points outside theCommonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IThe Intervenor's motion to dismiss is denied for the reasons stated herein.2This includes the Arnold Plant, Logan's Ferry Plant, and New Kensington.76 N. L. R. B, No. 81.510 ALUMINUM COMPANY OFAMERICAII.THE ORGANIZATIONS INVOLVED511The Petitioner is a labor organization affiliatedwiththe Ameri-can Federation of Labor, claiming to represent employees of theEmployer.The United Steelworkers of America,herein called the Intervenor,is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclu-sive bargaining representative of employees of the Employer untilthe Petitioner has been certified by the Board in an appropriateunit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, withinthe meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.I NT.THE APPROPRIATE UNIT: THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of all wood and metal pattern makersand apprentices employed at the New Kensington Works of the Em-ployer.The Employer and the Intervenor contend that these em-ployees should continue to be represented as part of a productionand maintenance unit established pursuant to a long history of col-lective bargaining.In April 1938, the Board certified the International Union, Alu-minum Workers of America, CIO, herein called the Aluminum Work-ers, to represent a unit of production and maintenance employees atthe New Kensington Works, including pattern makers.,' The recordshows that for about 5 years prior to this certification, there existedon the same comprehensive basis a collective bargaining relationshipbetween the Employer and the Aluminum Workers under variousnames and affiliations of the latter.4The Aluminum Workers rep-resented this unit of employees in a succession of master contractsuntil July 1944, when it merged with the Intervenor and the lattercontinued the bargaining relationship to the present date.The June 1945 contract contained a maintenance of membershipand check-off provision with an escape period during the first 15 daysof the contract.The pattern makers did not take advantage of this3Matter of Aluminum Company of America,6 N L R B 4449From 1933 to 1936 statements of company policy governed this bargaining relationship,and in 1936 a master collective bargaining contract was executed covering, among otherplants, the Logan's Ferry and New Kensington plants of the Employer. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDescape period but toward the expiration of the contract in December1946, following a 11/2-day strike, they informed the Employer oftheir resignation from the Intervenor.However, the Employerrefused to recognize this withdrawal on the part of the pattern mak-ers and continued to check off their dues on the ground that theDecember 1946 termination date of that contract had been extendedby the parties indefinitely, thereby permitting no escape period.Anew contract was entered into on May 8, 1947,5 and on May 16, 1947,within the escape period provided, the pattern makers individuallyagain notified the Employer of their withdrawal from the Intervenor.Thereafter the Employer ceased checking off dues for these employees.The pattern makers have participated in the grievance procedureprovided under the Intervenor's contracts and, the record indicates,still retain and utilize the departmental grievance committee estab-lished for the pattern shop under this procedure.They have sharedin all the general wage increases negotiated by the Intervenor, includ-ing the most recent one on May 8, 1947.All the employees at the Works are governed by company seniorityby departments, which includes the right to transfer to other de-partments in the event of a lay-off.All hiring is done through acentral employment office.All employees work substantially underthe same general conditions of employment and are subject to thesame set ofworking rules.On the other hand, the pattern makers employed at the Workspossess the usual high degree of skill inherent in their craft and areunder the separate supervision of a pattern-maker foreman.More-over, they work exclusively in the pattern shop which occupies theentire second floor of one building and they must obtain a pass beforebeing permitted to leave the shop during working hours.The Intervenor contends that the aluminum industry, like the basicsteel industry, by reason of its high degree of functional integration,precludes the establishment of a separate craft unit, which, it argues,would destroy the present bargaining structure in the industry.Wefind no merit in this contention.The record shows that for the past8 or 9 years the Petitioner has represented a separate unit of patternmakers at the Employer's Cleveland plant.Moreover, we have onnumerous occasions found appropriate separate units of various craftgroups in the aluminum industry.`The foregoing facts indicate thirst the pattern makers in this caseconstitute a true and homogeneous craft group 7 and that asimilarThis contract is still in effect,it is not alleged as a bar.SeeMatte, of Aluminum Company of America,61 N. L.R B 1066,1083(machinists)60 N I, R B 278(die sinking employees) ,56 N L R B 216(bricklayers)7 SeeMatter of Kaiser-Frazer Corporation,73 N L R. B 109. 'ALUMINUM COMPANY OF AMERICA513bargaining unit of pattern makers is recognized at another plant ofthe Employer and in the industry generally.Under these circum-stances, we find that the pattern makers may be separately represented."However, we shall make no final unit determination at the presenttime but shall direct an election among all wood and metal patternmakers and apprentices at the Employer's New Kensington Works,excluding the pattern-maker foreman and other supervisors. If themajority of these employees vote for the Petitioner, they will be takento have indicated their desire to constitute a separate appropriateunit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with Aluminum Company of America,Arnold, Logan's Ferry, and New Kensington, Pennsylvania (NewKensington Works), an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among all wood and metal pattern makers and apprentices atthe Employer's New Kensington Works, excluding the pattern makerforeman and other supervisors, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere illor on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented byPattern Makers' League of North America, Pittsburgh Association,AFL, for the purposes of collective bargaining.'CFIAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.'CfMatter of York Corporation,74 N L R B 934 ,Matter of Conebuetaon EngineeringCompany, 74 NL R B 556,Matter of The National Cash Register Company, 74N L R B 1 350°Having failed to comply with the filing requirements of Section 9 (f), (g), and (h) ofthe Act, as amended, the Intervenor will not be accorded a place on the ballotThe Inter-venor's contentions contained in the document it filed with the Board entitled "Objectionof Intervenoi to Proposed Denial of Status as Party In Interest and Request For OralArgument" are Hereby rejected and request for oral argument is hereby denied for reasonsstated inMatter of Rite-Form Corset Company, 75 NL R. B 174.